*206OPINION.
Arundell :
The only point in controversy under the first issue is whether or not the loss was sustained in 1925 or prior thereto. In 1924 the corporation was dissolved without sufficient assets to pay any part of the indebtedness. Thereafter petitioner had only the endorsers to look to for payment, and by the close of 1924 he knew that they were financially unable to pay any part of their liability to him. A bare hope that something might turn up in the future that would permit petitioner to recover constitutes no sound reason for postponing the time for taking a deduction for a loss that has been clearly sustained. The record satisfies us that the loss was sustained prior to the year 1925.
The respondent’s action in denying petitioner a personal exemption of $3,500 as the head of a family was not error. Hannah D. Stratton, 5 B. T. A. 1025; W. E. Massey, 14 B. T. A. 407; Louise Kingsley, 11 B. T. A. 296.

Decision will be entered for the respondent.